Citation Nr: 1222192	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-13 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether there is new and material evidence to reopen a previously denied claim for service connection for a left hip disorder, alleged as secondary to service-connected bilateral pes planus (flat feet) and/or a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1990 to April 1991.

This appeal to the Board of Veterans' Appeals (Board) is from December 2006 and June 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, denied service connection for a left hip disorder as secondary to service-connected bilateral pes planus.

The RO had previously considered and denied this claim in April 2004, but on the premise instead that this disorder was not directly incurred in or aggravated by the Veteran's active military service.  He filed a timely Notice of Disagreement (NOD) in May 2004 to initiate an appeal of that earlier decision, but in June 2004, so the following month, filed another statement indicating he was withdrawing his appeal of that earlier claim.  38 C.F.R. § 20.204 (2011).  So that earlier decision determining that service connection was not warranted on a direct-incurrence basis is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

Subsequently, in June 2006, he filed another claim for service connection for a hip disorder, this time however citing 38 C.F.R. § 3.310 and alleging this disorder is secondary to his service-connected bilateral pes planus.  The December 2006 decision adjudicated this claim on this alternative premise - concluding this disorder is not proximately due to, the result of, or aggravated by the service-connected bilateral pes planus.  In February 2007, the Veteran indicated he wanted to "reopen" this claim to establish his entitlement to service connection for, in pertinent part, his left hip disorder.  So the RO again adjudicated, but continued to deny, this claim in the June 2007 rating decision also at issue in this appeal.


The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that reliance upon a new etiological theory is insufficient to transform a previously denied claim into a new claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997).  See, too, Robinson v. Mansfield, 21 Vet. App. 545 (2008) (separate theories in support of a claim for benefits for a particular disability do not equate to separate claims for benefits for that disability); Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.)

Nevertheless, the December 2006 rating decision considering and denying this claim (albeit on a different basis than had been previously alleged in 2004) did not become final and binding on the Veteran based on the evidence then of record, only instead that earlier decision in April 2004.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d) and 20.1103.  This is because, after receiving notification of that December 2006 decision he submitted his "claim to reopen" in February 2007, hence, just some two months later, so well within one year of receiving notification of that December 2006 decision.  And although even he himself made reference to what he considered was a new-and-material-evidence claim by indicating that he wanted to "reopen" this claim, that statement, when read liberally, was instead tantamount to a timely NOD with that December 2006 decision.  38 C.F.R. § 20.201; see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming that the [claimant] desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  Consequently, the December 2006 and June 2007 rating decisions are not final and binding decisions, especially considering they are the two decisions from which this appeal ensued, and stem from the Veteran's June 2006 petition to reopen his claim.


The prior April 2004 decision is indeed final and binding, however, so the Board must initially determine whether there is new and material evidence since that decision to reopen this claim - irrespective of whether the RO considered this threshold preliminary issue and regardless of what the RO decided.  This initial determination affects the Board's jurisdiction to consider the claim on its underlying merits, and if there is no such evidence, that is where the analysis must end as further consideration of the claim is neither required nor permitted legally.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); Butler v. Brown, 9 Vet. App. 167, 171 (1996); and VAOPGCPREC 05-92 (March 4, 1992).

The Board also sees that more recently, in a September 2010 decision, the RO granted service connection for bilateral hearing loss and assigned a 20 percent initial rating for the disability, also granted service connection for tinnitus and assigned an initial 10 percent rating, with both ratings retroactively effective from May 26, 2010.  In an even more recent August 2011 decision, the RO also granted service connection for dysthymia, inferred as anxiety and depression, as associated with the bilateral pes planus, and assigned a 30 percent initial rating retroactively effective from July 21, 2010.  The Veteran has not separately appealed any of these ratings or the effective dates, so these other claims are not at issue before the Board.  See 38 U.S.C.A. § 7105(a) (2002); 38 C.F.R. § 20.200 (2011); Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).


In support of his claim that is presently before the Board concerning his left hip disorder, the Veteran testified at a videoconference hearing in March 2012 before the undersigned Veterans Law Judge of the Board.  During the hearing, he and his representative indicated they are not just alleging the left hip disorder is secondary to the service-connected bilateral pes planus, but also secondary to a service-connected low back disability characterized as myofascial pain syndrome, including intervertebral disc syndrome (IVDS) at L3-L5, which itself has been associated with the service-connected bilateral pes planus.  So there is this posited chain link of causation or aggravation of the type contemplated by § 3.310.

Since, however, this claim requires further development before being decided on appeal, the Board is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

A remand is necessary to obtain all existing, but outstanding, treatment records concerning this claim.  During his recent March 2012 videoconference hearing, the Veteran testified that he receives ongoing treatment for his service-connected bilateral pes planus and related conditions, including his left hip condition, from a private podiatrist, R.G., D.P.M., C.W.S.  The Veteran also alleged that this podiatrist has both diagnosed a left hip disorder to account for his extreme pain in this hip (the Veteran estimated it is usually a 9 out of 10 on a 1-to-10 scale) and noted in his treatment records and conversations with the Veteran that this disorder is indeed the result of overcompensating for his service-connected disabilities - but, in particular, his bilateral pes planus and low back disability.  The Court has held that the connection between what a physician said and the layman's account of what the physician purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).


Because of this, the presiding judge asked the Veteran whether he could obtain a supporting statement to this effect from this treating podiatrist, to which the Veteran responded that he could and would.  The presiding judge, therefore, held the record open for an additional 60 days following the hearing to allow the Veteran and his representative time to obtain and submit this supporting medical nexus evidence.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a Veterans Law Judge at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the Veterans Law Judge must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated). No such additional evidence was submitted in the next 60 days, however, meaning prior to May 23, 2012 (since the videoconference hearing was on March 23, 2012).

But other records in the file, including an April 2008 VA treatment record, indicate the Veteran also was previously treated by other private podiatrists.  He also has submitted medical treatment records documenting some of this additional treatment for his service-connected bilateral pes planus and related problems from these other private podiatrists and physicians, including K.B.P., D.P.M., P.N.S., M.D., C.A.K., D.P.M., and J.F.B., M.D.

A preliminary review of the claims file, however, reveals that, while a few treatment records from these podiatrists and physicians have been submitted, the RO has not obtained complete copies of all the treatment records from these podiatrists and physicians.  VA's duty to assist the Veteran with this claim not only includes obtaining records of his relevant medical treatment, but also includes making reasonable efforts to obtain relevant records, including private records that he adequately identifies, and to notify him of such efforts whenever it is unable to obtain such records.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(1), (c)(2) (2011).  See also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating that, in the case of VA records, VA has constructive, if not actual, notice and possession of the records since generated and maintained by VA, even if not physically in the file).  Because any record of treatment for the left hip disorder at issue may be pertinent to the claim for service-connected compensation for this disorder, the AMC must attempt to obtain these additional records and, if they do not exist or no longer exist, must make an express declaration confirming that further attempts to obtain them would be futile.  The Veteran also has to be appropriately notified.  38 C.F.R. § 3.159(e)(1).

He also will have additional opportunity, on remand, to provide the supporting medical nexus opinion that he indicated during his videoconference hearing that he would provide within the next 60 days but, for whatever reason, did not.  This supporting medical nexus opinion is needed to associate his left hip disorder with a service-connected disability, in particular either with his bilateral pes planus or low back disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether there are any additional treatment records (VA and/or private) that need to be obtained and considered in this appeal, including especially, but not limited to, any from R. G., D.P.M., C.W.S., his private podiatrist, as well as those from K.B.P., D.P.M., P.N.S., M.D., C.A.K., D.P.M., and J.F.B., M.D.

Obtain all identified records, that is, those not already on file.  If they are not in the possession of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are in the possession of a Federal department or agency.

Appropriately notify the Veteran of any inability to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

2.  Also ask the Veteran to provide the supporting medical nexus opinion from his private treating podiatrist, R. G., D.P.M., C.W.S., which the Veteran indicated during his March 2012 videoconference hearing that he would provide in the next 60 days but inexplicably did not.  According to the Veteran, this treating podiatrist has indicated the Veteran's service-connected bilateral pes planus and/or low back disability either caused or are aggravating his left hip disorder so as to, in turn, warrant the granting of secondary service connection.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

3.  Then readjudicate this claim for service connection for the left hip disorder in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


